Citation Nr: 0801651	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection residuals of cold injury to 
the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
January 1952.  

The instant claim comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In pertinent part, the December 2003 
rating decision found that the previous denial of service 
connection for frostbite residuals of the hands (August 1952) 
was confirmed and continued.  

The veteran appeared at a Travel Board Hearing in August 2006 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

In November 2006, the undersigned granted the veteran's 
motion to advance the case on the Board's docket (AOD).  The 
Board previously remanded this claim in November 2006.  The 
case has been returned to the Board for further appellate 
review. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was remanded in 
November 2006.  Unfortunately, the Board finds that the 
ordered development was not sufficiently completed. 
 Accordingly, a remand is mandatory.  Stegall v. West, 11 
Vet. App. 268 (1998). 

In this regard, the Board notes that, as part of the November 
2006 remand, the Board discussed a recent holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the VCAA notice and claims that 
had been previously denied.  The veteran's claim regarding 
residuals of cold injury to the hands is a previously-denied 
claim, and thus the holding in this case would apply to this 
claim.  Here, the claim was last finally denied by the RO in 
August 1952, at which time the RO essentially found that cold 
injury residuals to the hands was not then manifested, and 
the claim was denied.  The veteran was informed of this 
decision in August 1952, and failed to perfect an appeal.  He 
reopened his claim several years later, in August 2003.  

In Kent, as was noted in the November 2006 remand, the Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision (in this instance, August 1952) 
and describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., that cold injury residuals of the hands were 
currently manifested).  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the December 2006 VCAA notice to the 
veteran (which was mandated by the Board as part of its 
November 2006 remand) did not meet the requirements of Kent.  
In the first instance, the December 2006 correspondence did 
not mention the bases for the August 1952 prior denial.  It 
instead referred to the RO's December 2003 rating action.  
Second, the letter failed to accurately describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., that cold 
injury residuals of the hands were currently manifested).  As 
such, the development ordered appears to not have been 
sufficiently accomplished.  As such, additional action is 
required.  Stegall, supra.  

On remand, the veteran should be given appropriate and 
accurate notice with regard to his application to reopen the 
claim of entitlement to service connection for residuals of 
cold injury to the hands.

The case is REMANDED to the RO for the following action:

1.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The notice letter 
must include the bases for the denial in 
the prior decision (in this instance, 
August 1952) and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial 
(i.e., that cold injury residuals of the 
hands were currently manifested). 

2.  VA may conduct any additional 
development it finds appropriate.  The 
case should then be returned to the Board 
after compliance with requisite 
procedures.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

